         Case 1:19-cr-00131-PAE Document 665 Filed 01/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                        v.                                             19 Cr. 131 (PAE)

 JUSTIN RIVERA, and DWAYNE ANTHONY CONLEY,                                  ORDER

                                       Defendants.



PAUL A. ENGELMAYER, District Judge:

       The Court acknowledges receipt of the January 15, 2021 letter from Associate United

States Attorney John M. McEnany, reporting on the Government’s investigation into the prison

recordings and emails discovered in late December 2020. See Dkt. 662. The Court thanks the

Government for its prompt inquiry and thorough report. The Court is persuaded by the report’s

account and explanation and does not require further inquiry into these events.

       The report underscores the need for improved education of investigative agents as to the

scope of the Government’s discovery and disclosure obligations, and for the systematic tracking

of material collected by investigative agents. The Court expects that the Government will attend

to these correctives with urgency.

       SO ORDERED.

                                                            PaJA.�
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: January 18, 2021
       New York, New York
